IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WILLIAM FEISTER,                          : No. 434 MAL 2015
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
            v.                            : the Order of the Commonwealth Court
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (MELLINGER                          :
TRANSPORTATION, INC. AND DONALD           :
MELLINGER TRUCKING),                      :
                                          :
                   Respondents            :
                                          :
NORGUARD INSURANCE COMPANY,               :
                                          :
                   Intervenor             :



WILLIAM FEISTER                           :   No. 475 MAL 2015
                                          :
            v.                            :
                                          :   Cross Petition for Allowance of Appeal
WORKERS' COMPENSATION APPEAL              :   from the Order of the Commonwealth
BOARD (MELLINGER                          :   Court
TRANSPORTATION, INC. AND DONALD           :
MELLINGER TRUCKING), NORGUARD             :
INSURANCE COMPANY,                        :
                                          :
                   Intervenor             :
                                          :
                                          :
CROSS PETITION OF: MELLINGER              :
TRANSPORTATION, INC.                      :

                                     ORDER


PER CURIAM

      AND NOW, this 16th day of November, 2015, the Petition for Allowance of

Appeal and Cross Petition for Allowance of Appeal are DENIED.